Citation Nr: 0714398	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  05-16 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a left hand 
disability as secondary to service-connected residuals of a 
fracture of the left middle finger metacarpal.

2.  Entitlement to service connection for a left wrist 
disability as secondary to service-connected residuals of a 
fracture of the left middle finger metacarpal.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from November 1976 to 
November 1980.  He also has subsequent service with the U.S. 
Army Reserves to include a period of active duty for training 
from August 17 to September 3, 1983.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) St. Paul, Minnesota 
Regional Office (RO), which denied the veteran entitlement to 
service connection for a left hand and a left wrist 
disability.   The veteran withdrew his request for a 
videoconference hearing before a Veterans Law Judge in 
February 2006.  


FINDINGS OF FACT

1.  A left hand disability is not demonstrated.

2.  A left wrist disability is not demonstrated.


CONCLUSIONS OF LAW

1.  A left hand disability is not proximately due to service, 
or the result of the service-connected fracture of the left 
middle finger.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2006).

2.  A left wrist disability is not proximately due to 
service, or the result of the service-connected fracture of 
the left middle finger. 38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.310(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2004 and February 
2006; a rating decision in June 2004; a statement of the case 
in May 2005; and supplemental statements of the case in June 
2005 and February 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the August 2006 
supplemental statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to these claims.  The Board acknowledges that the 
veteran's service medical records for his initial period of 
active military service are not on file.  In light of the 
veteran's contention that service connection is warranted for 
the disorders at issue as secondary to his service-connected 
disorder, these records are not considered relevant to the 
present appeal as the information currently on file is 
sufficient to decide the claims.  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.

                                                  Analysis

For service connection to be established there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2006).

In statements on file the veteran argues that he has current 
disability involving arthritis of the left hand and left 
wrist is attributable to his service-connected residuals of a 
left middle finger fracture.

Service connection may be granted for disability proximately 
due to or the result of a service-connected disability and 
where aggravation of a nonservice-connected disorder is 
proximately due to or the result of a service- connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995). 

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Here the veteran's claim turns on the question of whether 
there is competent medical evidence establishing current 
disability of the left hand and left wrist and, if so, a 
nexus between the veteran's service-connected left middle 
finger fracture and his claimed left hand and left wrist 
conditions.
                                     
The record before the Board contains a report of a VA medical 
examination, which addresses the question of the existence of 
the claimed disabilities.  A VA examiner in January 2004 
noted that the veteran sustained a second fracture of the 3rd 
metacarpal bone of the left hand while serving in the 
Reserves in the early 1980's and that his left hand was 
placed in a cast for eight weeks.  He further noted that over 
the years the veteran developed left hand weakness and pain, 
which is mostly within the third metacarpal bone.  On 
physical examination evaluation of the left hand showed no 
redness, warmth or swelling.  The veteran was able to hold 
his index finger and thumb on a position against resistance 
bilaterally and his fingers in abduction against resistance 
bilaterally.  Sensation was intact to light touch over the 
dorsal and palmar surfaces of both hands.  Strength testing 
in the left hand was less than the right.  The left wrist 
showed no deformity, no redness, warmth, or swelling.  The 
veteran did not experience discomfort or pain during 
palpation of the left wrist.  An x-ray of the left hand 
revealed cortical deformity of the third metacarpal bone 
consistent with an old healed fracture.  Joint spaces and 
alignment were maintained.  An x-ray of the left wrist was 
interpreted to be unremarkable.  The examiner concluded that 
the veteran had normal physiological status of the left wrist 
and interphalangeal joint with pain as a residual of the 
service-connected left third metacarpal bone, which increased 
during overuse and cold weather. 

A subsequent evaluation of the veteran's left hand 
accomplished by a private physician in March 2005, 
demonstrated intact skin and some mild dorsal prominence over 
the mid portion of the metacarpal.  There was no rotational 
deformity and no significant angular deformity assessed 
clinically.  He had excellent flexion and early full 
extension.  It was noted that the area of maximal tenderness 
was over the volar aspect of the joint in the region of the 
A-1 pulley and that pressure at this area seemed to produce 
the majority of the veteran's symptoms.  The examiner noted 
that the remainder of the hand was unremarkable.  He had 
negative provocative carpal tunnel findings, negative 
Tinel's, Phalen's and compression test at the wrist.  Left 
hand pain was the diagnostic impression.

In the absence of any identified disabilities of the left 
hand and left wrist, service connection may not be granted.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, 
there is no medical evidence of a diagnosed disability with 
respect to the veteran's left wrist and/or left hand 
exclusive of the service-connected left middle finger 
fracture let alone evidence relating a current disability to 
the service-connected disorder.  

In essence the evidence of a current disability of the left 
hand and left wrist, as well as the evidence of a nexus 
between the veteran's claimed disabilities and his service-
connected disorder, is limited to the veteran's own 
statements.  This is not competent evidence establishing a 
current disability since laypersons, such as the veteran, are 
not qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The Board acknowledges the 
veteran's arguments; however, a medical diagnosis of a 
current disability is required. 

In sum, the medical evidence in this case does not provide a 
basis for granting service connection because the evidence 
does not show a left hand and/or a left wrist disorder 
proximately due to or the result of the service-connected 
left middle finger fracture.  Accordingly, the Board 
concludes that a preponderance of the evidence is against the 
claims and service connection for disabilities of the left 
hand and left wrist secondary to the service connected left 
middle finger fracture is not warranted.  In reaching this 
decision the Board has considered the provisions of 38 
U.S.C.A. § 5107(b); however, as the preponderance of the 
evidence is against the veteran's claims for service 
connection, such statue is not for application in this 
instance.  


ORDER

Service connection for a left hand disability as secondary to 
service-connected residuals of a fracture of the left middle 
finger metacarpal is denied.

Service connection for a left wrist disability as secondary 
to service-connected residuals of a fracture of the left 
middle finger metacarpal is denied.



____________________________________________
JOSEPH A. ROSE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


